Grant, J.
(after stating the facts). It appears conceded that as to lot 532 the title to which was in Charlea Kroll, the decree is correct, as it was his homestead. Complainant knew at the time of the sale that the title to lot 533 was not in defendant Charles Kroll. The record title at that time was in the defendant Stanton Farm Company, Limited. It was clearly the duty of complainant to proceed within a year after the sale. Daniel v. Palmer, 124 Mich. 335; Kunze v. Solomon, 126 Mich. 290, and authorities there cited.
Decree is affirmed, with costs.
Blair, Montgomery, Ostrander, and Hooker, JJ.„ concurred.